IN THE COURT OF APPEALS OF IOWA

                                       No. 18-1155
                                   Filed August 7, 2019


HEATHER BROOKE ALMEIDA n/k/a HEATHER BERTROCHE,
    Plaintiff-Appellee,

vs.

DAVID JOHN WILCOX ALMEIDA,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Stuart P. Werling,

Judge.



       David Almeida appeals the entry of a domestic-abuse protective order.

AFFIRMED.




       JohnPatrick Brown III of Winstein, Kavensky & Cunningham, LLC, Rock

Island, Illinois, for appellant.

       Jennifer Olsen of Olsen Law Firm, Davenport, for appellee.



       Considered by Mullins, P.J., Bower, J., and Vogel, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


MULLINS, Presiding Judge.

       David Almeida appeals the entry of a domestic-abuse protective order

under Iowa Code chapter 236 (2016) in favor of Heather Almeida.1 He complains:

(1) the final protective order was improperly entered without any findings of fact or

conclusions of law, (2) a hearing was not held within the timeframe provided in

section 236.4(1) of the code, (3) there was an alleged agreement between the

parties to dismiss their competing petitions for a protective order and said

agreement should be specifically performed, and (4) the order is not supported by

sufficient evidence.2

I.     Background Facts and Proceedings

       Upon our de novo review of the record and based upon the evidence we

find credible, we make the following factual findings, which are established by a

preponderance of the evidence. The parties met in 2012, married in 2014, and

had no children together. The relationship had its fair share of ups and downs. As

time passed, David became more controlling and began limiting the time Heather

was allowed to spend with her friends and family. In late July 2016, there was an

incident in which David became angry with Heather and choked her. The next

morning, still angry, David choked Heather again.

       In early December, David advised Heather he wanted the marriage

dissolved. The next day, December 3, David was fired from his job, in which he

worked for Heather’s father. David filed a petition for dissolution of marriage on




1
 Now known as Heather Bertroche.
2
 Heather filed a statement waiving her appellate brief in this appeal. See Iowa Rs. App.
P. 6.901(1)(b), .903(3).
                                             3


December 5. On December 7, David moved to Florida. The same day, Heather

filed a petition for relief from domestic abuse, in which she alleged David physically

abused and threatened her.3 Specifically, the petition alleged David choked her in

late July. Heather testified at trial she was scared of David and nervous when he

petitioned for dissolution, so she felt it was the right time to pursue a domestic-

abuse protective order.

       The court entered a temporary protective order and scheduled a hearing on

the petition for December 14. As a result of lack of service on David, the court

subsequently entered an order continuing the hearing to January 31, 2017. On

January 27, David’s counsel moved for a continuance. On January 31, the court

entered a comment into the case file noting Heather agreed to the continuance

and indicating the parties were discussing settlement. The court noted the parties

would “send [it] a proposed order resetting these hearings, if needed.”

       Nothing occurred in the matter until October, when the State applied for an

order to show cause alleging David violated the protective order. An attached

affidavit by Heather alleged David violated the order on September 28 and 29 by

“stalking” her. In a second affidavit, Heather generally alleged David enlisted

others to watch her. The court entered an order directing David to appear and

show cause why he should not be held in contempt of court. The court scheduled




3
 At some point thereafter, around January 25, David filed a petition for relief from domestic
abuse of his own. At trial, David testified the facts underlying his petition occurred in
August 2015. He also testified Heather punched him in the genitals in November 2016.
David generally testified he fears Heather. In any event, the ultimate disposition on
David’s petition is not an issue in this appeal.
                                              4


a contempt hearing for October 25 but continued it to January 17, 2018 upon a

stipulated motion to continue.

       In November 2017, Heather filed a motion to extend the protective order.

The court set the matter for hearing on December 6. The court subsequently

granted David’s motion to continue the hearing to December 13. On December 5,

Heather moved to continue the hearing to January 17, 2018. The court granted

the request.     The same day, David filed a motion to amend the temporary

protective order to reflect Heather’s change in residences.

       On December 18, 2017, David filed a motion to dismiss. Among other

things, David argued Heather’s petition and the temporary order should be

dismissed under Iowa Code section 236.4(1) because no hearing was held within

fifteen days of him receiving notice. Heather resisted, contending David stipulated

to continuing the competing protective orders. The court directed the motion to

dismiss be heard at the January 17, 2018 hearing. As David recognizes in his brief

on appeal, “The court never ruled on the motion” to dismiss. While a hearing was

held on January 17, the only order resulting from that hearing in the record on

appeal is one finding David not guilty of contempt. Another hearing was held on

February 20. The record reflects this hearing amounted to a trial on David’s

dissolution petition and both parties’ petitions for a chapter 236 protective order. 4


4
  The record on appeal is filled with several procedural voids. Before us is the district court
record for the proceedings concerning Heather’s petition for relief from domestic abuse.
The record for that petition was, however, intertwined with the records concerning David’s
petition for relief from domestic abuse and the petition for dissolution of marriage. We
discern that procedural orders were entered in one or both of the other cases that did not
make their way into the record for the case now under our consideration. The trial
transcript shows all three matters were set for trial on February 20.
        Likewise, several exhibits admitted at trial do not appear in the record on appeal.
We assume the parties filed those missing exhibits in one or both of the other matters,
                                             5


       Throughout the pendency of these proceedings, David monitored Heather’s

activities, either on his own accord or through others. On one occasion, David

broke into the marital home and took marital property. The temporary protective

order, which prohibited David from entering the marital home, was in place at this

time. David also removed items from and tampered with Heather’s vehicle. He

also damaged the home and took more personal property from the home when he

did a “walkthrough” in January 2018.

       After trial, the court entered a final domestic-abuse protective order against

David. In its written order, the court found “by a preponderance of the evidence”

that David “committed a domestic abuse assault against” Heather and David

“represents a credible threat” to Heather’s physical safety. David filed a motion to

reconsider, enlarge, or amend pursuant to Iowa Rule of Civil Procedure 1.904(2).

The court denied the motion and this appeal followed.

II.    Standard of Review

       Civil domestic abuse cases are equitable in nature. Wilker v. Wilker, 630

N.W.2d 590, 594 (Iowa 2001). As such, our review is de novo. Iowa R. App.

P. 6.907; Wilker, 630 N.W.2d at 594. We “consult the record in its entirety and

formulate our own opinion.” Wilker, 630 N.W.2d at 594.




likely the dissolution proceeding. The parties took no action to file the exhibits introduced
in the case from which appeal was taken. Consequently, they are not part of the appellate
record, see Iowa R. App. P. 6.801, and we do not consider them in our de novo review.
See In re Marriage of Keith, 513 N.W.2d 769, 771 (Iowa 1994) (“We are limited to the
record before us and any matters outside the record on appeal are disregarded.”).
                                          6


III.    Analysis

        A.     Failure to State Findings of Fact and Conclusions of Law

        First, David complains the court violated Iowa Rule of Civil Procedure

1.904(1) by entering its final protective order without “any significant findings of

fact or conclusions of law, other than conclusory statements that domestic abuse

had occurred.” Rule 1.904(1) provides a “court trying an issue of fact without a

jury, whether by equitable or ordinary proceedings, shall find the facts in writing,

separately stating its conclusions of law, and direct an appropriate judgment.”

David cites our supreme court’s ruling in Conklin v. Conklin, 586 N.W.2d 703 (Iowa

1998), to support his argument that the court failed to comply with the rule. We

agree with David that the court did not provide sufficient factual findings as to

whether David committed the acts alleged by Heather as shown by the evidence,

as it merely found “by a preponderance of the evidence” that David “committed a

domestic abuse assault against” Heather, and David “represents a credible threat”

to Heather’s physical safety.      See Conklin, 586 N.W.2d at 705 (noting a

determination of whether husband committed the acts alleged by wife would be

derived from the evidence and such a determination would therefore be a finding

of fact).

        Regardless of the sufficiency of the court’s findings or conclusions, chapter

236 domestic orders are reviewed de novo. Wilker, 630 N.W.2d at 594. Under

such a review, “[w]e review the entire record and decide anew the factual and legal

issues preserved and presented for review.” Hensch v. Mysak, 902 N.W.2d 822,

824 (Iowa Ct. App. 2017).        Accordingly, we need not separately consider

assignments of error in the trial court’s findings of fact or conclusions of law but
                                             7

may make such findings from our de novo review as we deem appropriate. See

Lessenger v. Lessenger, 156 N.W.2d 845, 846 (Iowa 1968) (stating a case tried in

equity is not reversed based “upon complaints as these” because we “draw such

conclusions from our review as we deem proper”); see also In re Voeltz, 271

N.W.2d 719, 722 (Iowa 1978) (“Since this is a de novo review we need not

separately consider errors made by the trial court in its findings.”).

       The district court made no credibility determinations in its final order of

protection. While the court made credibility determinations against David in its

dissolution decree and David provided the decree in the appendix on appeal, it is

not included in the docket in the case from which the appeal was taken. The

decree is therefore not part of the record on appeal and is not properly before us.5

Even though we are not entitled to the benefits of the district court’s credibility

determinations from the dissolution decree, on our review of the testimony of the

parties and the dichotomy in their allegations, the court’s assessment of the

parties’ credibility is inherent in the decision made by the district court. See Second

Injury Fund v. Braden, 459 N.W.2d 467, 471 (Iowa 1990) (finding failure to provide

credibility determinations does not compel reversal where the determination

inheres in the ruling).

       We consequently reject David’s claim that the district court’s failure to make

specific factual findings and legal conclusions constitutes reversible error.


5
 See Iowa Rs. App. P. 6.801 (“Only the original documents and exhibits filed in the district
court case from which the appeal is taken, the transcript of proceedings, if any, and a
certified copy of the related docket and court calendar entries prepared by the clerk of the
district court constitute the record on appeal.” (emphasis added)); 6.905(1)(b) (indicating
contents of appendix are limited to parts of the district court record); Keith, 513 N.W.2d at
771 (“We are limited to the record before us and any matters outside the record on appeal
are disregarded.”).
                                         8


      B.     Hearing Deadline

      Second, David argues the case should have been dismissed for failure to

comply with the time deadlines contained in Iowa Code section 236.4(1), which

provides: “Not less than five and not more than fifteen days after commencing a

proceeding and upon notice to the other party, a hearing shall be held at which the

plaintiff must prove the allegation of domestic abuse by a preponderance of the

evidence.” Here, David was served on January 25, 2017. A hearing was set for

January 31. Prior to the hearing, however, David moved for a continuance. The

record shows both parties stipulated to a continuance to pursue settlement. The

record also shows the court left it in the hands of the parties to reset the hearing

pending settlement negotiations. Simply stated, David agreed to the holding of a

hearing outside of the statutory timeframe. David cannot be heard on appeal to

complain about a time deviation to which he agreed. See, e.g., Jasper v. State,

477 N.W.2d 852, 856 (Iowa 1991) (noting a litigant “cannot deliberately act so as

to invite error and then object because the court has accepted the invitation”);

Odegard v. Gregerson, 12 N.W.2d 559, 562 (Iowa 1944) (same). We do not

consider the argument any further.

      C.     Alleged Agreement

      David argues there was an agreement between the parties to dismiss their

competing petitions for a protective order and to seek a civil injunction in the

dissolution matter.    On appeal, David seeks specific performance of the

agreement.

      The record shows there may have been some sort of proposed settlement

agreement under which the parties would mutually dismiss their petitions for
                                           9


protective orders against one another. However, lacking in the record is any

concrete evidence that such an agreement was ever fully formulated or

accompanied by a mutual manifestation of assent, only bare allegations by David

and his counsel. When a party seeks specific performance of an alleged contract,

the party requesting relief must establish the existence of the contract by “clear,

satisfactory and convincing” evidence. McCarter v. Uban, 166 N.W.2d 910, 912

(Iowa 1969); accord Trumm v. Iowa Nat. Heritage Found., Dubuque Bank & Tr.

Co., No. 15-0813, 2016 WL 3272295, at *7 (Iowa Ct. App. June 15, 2016). David

unquestionably failed to do so.

       Further, at trial, David’s counsel acknowledged that no official record

concerning the parties’ alleged agreement was ever made. To reach the merits of

this claim based upon the materials with which we have been provided on appeal

would require us to speculate as to what occurred during settlement negotiations.

It was David’s responsibility to provide this court with a sufficient record to decide

this claim, which he has failed to do. See Smith v. Iowa Bd. of Med. Exam’rs, 729

N.W.2d 822, 827 (Iowa 2007). We “may not speculate as to what took place or

predicate error on such speculation.” In re F.W.S., 689 N.W.2d 134, 135 (Iowa

2005). We also decline to simply accept David’s self-serving version of the events,

as it is not a sufficient substitute for a full record. Cf. Smith, 729 N.W.2d at 827

(“The district court’s recitation of these matters in its ruling is not a substitute for

the required appellate record.”). Simply stated, a ruling on this issue would require

judicial speculation, which we are not allowed to engage in at this juncture.
                                           10


       D.     Sufficiency of the Evidence

       Finally, David argues the evidence was insufficient to allow for the entry of

a protective order. David points to the timing of Heather’s petition, the facts that

the parties “had fun” together on an occasion shortly after the July 2016

happenings and Heather continued to reside in the marital home, Heather’s failure

to document her allegations, and Heather’s alleged motivations in pursing the

protective order. David also argues a protective order is unnecessary because he

now lives in Florida.

       The court may grant a chapter 236 protective order upon a finding the

respondent in the matter engaged in domestic abuse.               See Iowa Code

§ 236.5(1)(b). The party seeking protection is required “to prove the occurrence

of domestic abuse by a preponderance of the evidence.” Wilker, 630 N.W.2d at

596; accord Iowa R. App. P. 6.904(3)(f). The term “preponderance”

       means superiority in weight, influence, or force. The evidence may
       preponderate, and yet leave the mind in doubt as to the very truth.
       In such cases the evidence does not fairly set the question at rest,
       but merely preponderates in favor of that side whereon the doubts
       have less weight.

Walthart v. Bd. of Dirs. of Edgewood-Closeburg Cmty. Sch. Dist., 694 N.W.2d

740, 744 (Iowa 2005) (citation omitted).

       Domestic abuse includes, among other things, assault between family

members living together at the time of the assault or separated spouses not

residing together at the time of the assault. Iowa Code § 236.2(2)(a), (b). Section

236.2 defines the term “assault” in accordance with section 708.1, which provides,

“A person commits an assault when, without justification, the person” does, among

other things, “[a]ny act which is intended to cause pain or injury to, or which is
                                          11


intended to result in physical contact which will be insulting or offensive to another,

coupled with the apparent ability to execute the act” or “which is intended to place

another in fear of immediate physical contact which will be painful, injurious,

insulting, or offensive, coupled with the apparent ability to execute the act.”

       We conclude the evidence that we find credible establishes by a

preponderance of the evidence that David engaged in domestic abuse when he

choked Heather on two occasions in the summer of 2016. While Heather did not

file her petition until several months after the incident, David agrees “there is no

statutory provision requiring a petition be filed within a specific time after a

domestic assault,” as the statute merely requires “a finding that the defendant has

engaged in domestic abuse.” Iowa Code § 236.5(1). While we agree with David

that the timing of the petition is relevant for sufficiency-of-the-evidence purposes,

we do not find the delay between the assault in July and Heather’s ultimate

decision to petition for a protective order in December unreasonable. David had

previously assaulted Heather. Given the somewhat recent assault, the animosity

between the parties leading up to Heather’s petition, and the recently filed

dissolution-of-marriage petition, we find Heather’s fear for her physical safety was

reasonable. While David pleads that Heather is not in need of protection because

he lives in Florida, we disagree. David has come and gone from the area many

times during the proceedings.

       We find the evidence sufficient to support the entry of a domestic-abuse

protective order.
                                         12


IV.   Conclusion

      We affirm the district court’s entry of the protective order.

      AFFIRMED.